United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5343                                                September Term, 2020
                                                                     1:20-cv-02849-UNA
                                                      Filed On: March 3, 2021
Andrew U.D. Straw, Esquire,

             Appellant

      v.

United States,

             Appellee


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Tatel and Millett, Circuit Judges, and Sentelle, Senior Circuit Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s orders filed October 15,
2020, and November 16, 2020, be affirmed. The district court properly dismissed the
case for lack of subject matter jurisdiction because appellant’s claims against the
United States for monetary damages under the Federal Tort Claims Act based on
constitutional violations are barred by sovereign immunity. See FDIC v. Meyer,
510 U.S. 471, 475, 477-78 (1994) (holding that sovereign immunity is jurisdictional and
that the United States “has not rendered itself liable under [the FTCA] for constitutional
tort claims”). Additionally, appellant has forfeited any argument that the district court
erred in concluding that his claims against the United States are not actionable under
the Americans with Disabilities Act. See United States ex rel. Totten v. Bombardier
Corp., 380 F.3d 488, 497 (D.C. Cir. 2004). Moreover, contrary to appellant’s
contention, the district court did not err in dismissing the case sua sponte. See Fed. R.
Civ. P. 12(h)(3) (a court must dismiss an action if the court determines at any time that
it lacks subject matter jurisdiction); see also Network IP, LLC v. FCC, 548 F.3d 116, 120
(D.C. Cir. 2008); Baker v. Director, U.S. Parole Comm’n, 916 F.2d 725, 726-27 (D.C.
Cir. 1990). And because the district court correctly dismissed the case, it properly
denied appellant’s motion for service of process. Finally, appellant has not shown any
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-5343                                                September Term, 2020

abuse of discretion in the district court’s denial of reconsideration. See Firestone v.
Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (per curiam).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2